     Case 5:19-cv-01200-ACA-SGC Document 21 Filed 07/31/20 Page 1 of 2                     FILED
                                                                                   2020 Jul-31 PM 12:03
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION

TRAVIS GRIGGS,                             )
                                           )
       Plaintiff,                          )
                                           )
v.                                         )   Case No. 5:19-cv-01200-ACA-SGC
                                           )
JEREMY PELZER, et al.,                     )
                                           )
       Defendants.                         )

                    MEMORANDUM OPINION AND ORDER

      The magistrate judge filed a report on July 6, 2020, recommending that the

court grant in part and deny in part defendants’ motion for summary judgment.

(Doc. 20). Although advised of their rights to do so, no party has filed objections to

the report and recommendation.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court ADOPTS the

magistrate judge’s report and ACCEPTS her recommendation. Accordingly, the

court GRANTS IN PART and DENIES IN PART the motion for summary

judgment (doc. 10).      The court GRANTS the motion and WILL ENTER

SUMMARY JUDGMENT in favor of Defendants Dustin Ward, Jermaine Bates,

Jeremy Bellmon, and Mike Jones and against Plaintiff Travis Griggs on all claims

asserted against them. The court also GRANTS the motion in favor of Defendant
     Case 5:19-cv-01200-ACA-SGC Document 21 Filed 07/31/20 Page 2 of 2



Jeremy Pelzer on the due process claim asserted against him, and WILL ENTER

SUMMARY JUDGMENT in Mr. Pelzer’s favor and against Mr. Griggs on that

claim. However, the court DENIES the motion for summary judgment with respect

to the excessive force claim asserted against Mr. Pelzer, and REFERS that claims

to the magistrate judge for further proceedings.

      The court will enter a separate partial judgment in accordance with this

memorandum opinion and order.

      DONE and ORDERED this July 31, 2020.



                                    _________________________________
                                    ANNEMARIE CARNEY AXON
                                    UNITED STATES DISTRICT JUDGE




                                          2
